                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Terry Tyrone Pullen, Jr.,                          :
                                                   :
                Plaintiff(s),                      :
                                                   :    Case Number: 1:17cv17
        vs.                                        :
                                                   :    Judge Susan J. Dlott
SOCF Mail Room, et al.,                            :
                                                   :
                Defendant(s).                      :

                                               ORDER

        The Court has reviewed the Report and Recommendation of United States Magistrate Judge

Karen L. Litkovitz filed on September 5, 2019 (Doc. 57), to whom this case was referred pursuant to

28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for filing

such objections under Fed. R. Civ. P. 72(b) expired October 3, 2019, hereby ADOPTS said Report

and Recommendation.

        Plaintiff filed a motion requesting additional time to file his objections to October 3, 2019.

Plaintiff failed to file any objections.

        Defendants’ motion for summary judgment is GRANTED.

        The Court certified pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Court adopting

the Report and Recommendation will not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).

        IT IS SO ORDERED.




                                                        ___s/Susan J. Dlott___________
                                                        Judge Susan J. Dlott
                                                        United States District Court
